Opinion by
Judge Crumlish, Jr.,
In Dobson v. Pennsylvania Board of Probation and Parole, 41 Pa. Commonwealth Ct. 27, 398 A.2d 252 (1979), we tentatively denied the motions for summary judgment of Spencer R. Dobson, Jr., and the Board and directed the Board to file a supplemental affidavit. After receipt of the affidavit, there being no existing material issue of fact, we grant the Board’s motion.
The affidavit indicates that on April 27, 1977, the Board received official verification of Mr. Dobson’s April 6, 1977 conviction for the offense of carrying a firearm without a license. The affidavit indicates that he was further detained by the County authorities on open charges of robbery, theft, aggravated assault and other related charges separate from those disposed of by the April 6, 1977 conviction. On June 24, 1977, Mr. Dobson was found not guilty on all charges related to the robbery. The Board received official verification of the not guilty verdict on July *6036, 1977. The full Board revocation hearing was held on September 16, 1977. Dobson argues that his revocation hearing should have been held within 120 days of the April 6, 1977 conviction. We disagree.
Where a person is detained in a county prison awaiting disposition of other charges, that time is excluded from the 120-day requirement. Tate v. Pennsylvania Board of Probation and Parole, 40 Pa. Commonwealth Ct. 4, 396 A.2d 482 (1979). Thus, petitioner ’s revocation hearing within 120 days of official verification of the June 24,1977 conviction was timely and in keeping with the Board’s regulation at 37 Pa. Code §71.4(2).
Accordingly, we
Order
And Now, this 28th day of June, 1979, the cross motion for summary judgment filed by Spencer R. Dobson, Jr., is denied and that of the Pennsylvania Board of Probation and Parole is granted.